--------------------------------------------------------------------------------

EXHIBIT 10.2
 
First Amendment
to The
Transition Employment Agreement
of
James F. Verhey


This FIRST AMENDMENT TO THE TRANSITION EMPLOYMENT AGREEMENT Of JAMES F. VERHEY
("Amendment") is made and entered into effective April 10, 2013, by and between
JAMES F. VERHEY ("Employee") and BUSINESS STAFFING, INC, a Delaware corporation
("BSI" or the "Company") (sometimes collectively referred to herein as the
"Parties").


Recitals


A.           Employee is currently employed by BSI pursuant to that certain
Transition Employment Agreement dated effective January 1, 2013 (the "Transition
Employment Agreement").


B.           Under the terms of the Transition Employment Agreement, Employee,
as a leased employee of BSI, serves as the Executive Vice President-Finance and
Chief Financial Officer of Kaiser Ventures LLC ("Kaiser").  The Transition
Employment Agreement currently provides for Employee’s term of employment to
terminate on April 30, 2013, unless BSI and the Employee agreed to mutually
extend the term of the Transition Employment Agreement.


C.           In light of the activities involved in the anticipated dissolution
and winding-up of Kaiser and the sale of its remaining assets, and in
recognition of the need by Kaiser and BSI for Employee's continuing availability
and services to Kaiser and BSI, although on a further reduced time basis, BSI
and Employee desire to extend the term of Employee’s employment pursuant to the
Transition Employment Agreement to April 30, 2014.  In addition, in recognition
of the further reduced time commitment required of Employee after May 1, 2013,
Employee and BSI have agreed to further reduce Employee's annual base salary
from $160,000 to $120,000.


NOW, THEREFORE, for and in consideration of the mutual covenants and obligations
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:


1.           Extension of Term of Employment to April 30, 2014.  The first
sentence of Paragraph 2 of the Transition Employment Agreement is hereby amended
by the substitution of the year “2014” for the year “2013” in such sentence.


2.           Reduction in Base Salary.  Paragraph 3 of the Transition Employment
Agreement is hereby deleted in its entirety and substituted therefor is the
following new Paragraph 3:


"3.           Reduction in Base Salary.  As of May 1, 2013, Employee's annual
base salary shall be reduced to $120,000."


3.           New Schedule "A". Schedule "A" to the Transition Employment
Agreement is hereby deleted in its entirely and a new Schedule "A" to the
Transition Employment is substituted therefor which is attached to this
Amendment.


4.           Ratification of Transition Employment Agreement. The Transition
Employment Agreement is not amended in any other respect except as expressly
provided herein, and the Transition Employment Agreement as amended by this
Amendment is hereby ratified and approved in all respects.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of California.




IN WITNESS WHEREOF, the Parties hereto have executed this Amendment to be
effective as of the day and year first written above notwithstanding the actual
date of signature.


"Employee"
  "BSI"  
James F. Verhey
  Business Staffing, Inc.                                
/s/James F. Verhey 
  By: 
 /s/Richard E. Stoddard 
 
James F. Verhey
   
Richard E. Stoddard
       
President
 

 
 
 

--------------------------------------------------------------------------------

 
 
Consent of Human Relations Committee and Unconditional Guaranty
of
Kaiser Ventures LLC
to
Transition Employment Agreement of James F. Verhey as Amended




The Human Relations Committee of Kaiser Ventures LLC ("Kaiser") hereby consents
to the First Amendment to the Transition Employment Agreement between Business
Staffing, Inc. (the "Company") and James F. Verhey dated April 10, 2013, and the
payment of all sums that may be required of Kaiser to reimburse the Company
under the terms of the Amended and Restated Administrative Services Agreement
between the Company and Kaiser dated as of December 31, 2010, as it may be
amended.  Additionally, Kaiser Ventures LLC hereby directly and unconditionally
guarantees to James F. Verhey the prompt and complete payment of all amounts and
benefits due him under the terms of his Transition Employment Agreement as
amended including the payment of all sums Kaiser is required to reimburse the
Company related to his employment under the terms of the Amended and Restated
Administrative Services Agreement as it may be amended; provided, however,
Kaiser is not guarantying the severance benefits specified in Paragraph 10.a. of
the Transition Employment Agreement. as amended, as Kaiser has already funded
the amounts that may be due Employee pursuant to the terms of the Amended and
Restated Services Agreement.

 

  Kaiser Ventures LLC     Human Relations Committee                            
By:
/s/Ronald E. Bitonti 
     
Ronald E. Bitonti, Committee Member
                            By:
/s/Gerald A. Fawcett 
     
Gerald A. Fawcett, Committee Member
                    Kaiser Ventures LLC                             By:
/s/Richard E. Stoddard 
     
Richard E. Stoddard
     
President - CEO
 

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule "A"


JAMES F. VERHEY
Executive Vice President - Finance & CFO


This position will report to the President and Chief Executive Officer and
subsequently to the Liquidation Manager of Kaiser Ventures LLC upon member
approval of the dissolution of Kaiser Ventures.  It is anticipated that the time
commitment and travel required of this position will decline materially once the
dissolution of Kaiser Ventures is approved by its members and once Kaiser
transitions to Liquidation Accounting.  The positions for Kaiser Ventures LLC
are to be filled by Business Staffing, Inc. through the services of James F.
Verhey.


Responsibilities:


This position has the responsibility to manage all accounting, finance, tax, and
treasury functions for Kaiser and its subsidiaries; to represent Kaiser
with  outside entities coming under the purview of corporate finance; to ensure
all SEC reporting requirements are met in a satisfactory and timely manner; to
manage Kaiser's internal financial reporting; to manage Kaiser's financial
analysis and modeling function; to oversee Kaiser's insurance program; and to
monitor all project development activities from the financial
perspective.  These duties include the following:


 ♦
Assist in analyzing, evaluating and pursuing business and growth opportunities.

 ♦
Manage and oversee financial aspects of SEC compliance.

 ♦
Oversee the treasury and controller functions.  Oversee all audit procedures,
outside auditors, and report to the Chairman of the Audit Committee.

 ♦
Manage all aspects of the accounting function of Kaiser, employing Generally
Accepted Accounting Procedures.

 ♦
Manage Kaiser's annual budget and capital plan processes.

 ♦
Manage Kaiser's financial analysis and modeling function.

 ♦
Manage all tax planning and reporting.

 ♦
Monitor all project development activities from the financial perspective.

 ♦
Participate in major negotiations with third parties.

 